The defendant was convicted of the offense of having in possession a still, etc., to be used for the purpose of manufacturing prohibited liquors, and appeals.
It would neither serve a useful purpose, nor bring out any new principle in the already many times construed statutes governing this case, for us to detail the evidence offered upon the trial in the lower court. Under the rule heretofore enunciated in Glaze v. State, 20 Ala, App. 7, 100 So. 629, the guilt vel non of the defendant was under the evidence properly submitted to the jury.
The exceptions reserved to the allowance in evidence of the admissions, in the nature of confessions, of the defendant are without merit. The questions asked the witnesses Baskin and Thompson, and their answers thereto, with reference to the said admissions, show, when considered together, that they do not fall within the inhibition of the rule laid down in Carr v. State, 17 Ala. App. 539, 85 So. 852.
We have examined each exception reserved during defendant's trial, and find no prejudicial error in any ruling complained of.
The trial court properly refused to *Page 41 
give written charges 2 and 5, the first because count 2 was eliminated by the oral charge of the court, and the second because same does not state a correct proposition of law, and besides was abstract.
There being no prejudicial error apparent, let the judgment be affirmed.
Affirmed.